Title: Thomas Jefferson to Benjamin Morgan and Thomas B. Robertson, 26 May 1820
From: Jefferson, Thomas
To: Morgan, Benjamin,Robertson, Thomas Bolling


					
						Dear Sir
						
							Monticello
							May 26. 20.
						
					
					A case arises here in which a grandson of mine, Thos J. Randolph is deeply interested, & wherein the information you can probably obtain for us would be an act of great friendship to myself and of infinite importance to my grandson.   a mr John Bostwick came into this neighborhood some time since, & being pleased with it’s soil, climate & other circumstances, determined to establish himself in it. he has entered into treaty with my grandson for a very valuable tract of land, of 820. as, a part of that I live on, for about 30,000.D. but he is an utter stranger here. it is unknown to us whether he will be able to make the payments stipulated, and a right of annulment is therefore reserved, if we should not recieve satisfactory information of his competence. he says he is of N. Orleans, well known there, and this induces me to trouble you with a request to communicate to me as speedily as convenient what you know of this the responsibility of this gentleman, or what you can learn satisfactorily of others. the information is merely for our own government, and will not be made known to any mortal but my grandson and myself. experience of your kindness on other occasions has led me to the presumption of requesting you to befriend us on this important one with the aid of your knolege and enquiries, and I pray you to accept assurances of my great esteem & respect.
					
						
							Th: Jefferson
						
					
				